WOODROUGH, Circuit Judge
(dissenting).
The Hans Olson who was sued for an indemnity in this case is a carpenter who works with his hands at that trade for other people, but the indemnity agreement on which the suit was brought was taken by the surety company on the representation that the indemnitor therein was the Hans Olson who is vice president of the Lake Street Sash & Door Company and worth in excess of $50,000. According to the testimony of the carpenter Hans Olson, he was tricked into affixing his signature to the indemnity agreement by a switching of papers, an affidavit being read out to him and the signature blank of the indemnity being laid down for him to write his name on. On the jury’s finding that the carpenter Olson was not negligent, it has seemed to me that the judgment for him is sustainable. There was no meeting of minds to constitute a contract, in that he did not intend to contract with the surety company and it did not intend to contract with him. Nor did carpenter Olson’s signature afford opportunity in the ordinary sense to induce the surety company’s reliance on the responsibility of Vice President Olson. Hardly more than handing a man a dollar bill affords him opportunity to raise it and pass it for a ten. The company seems rather in the position of having had a forged document which evidenced no contract, uttered to it. Having no contract, it can have a remedy only in tort. On the jury’s finding that the carpenter Hans Olson was not negligent (and hence committed no tort), anything the company may get from him would seem to be in the nature of a windfall to it — something neither contracted for nor accrued from any legally cognizable injury done to it by the carpenter.
I think the Minnesota statutory public policy of exempting the apparent maker of a negotiable note under like circumstances ought a fortiori to apply to save the carpenter here.